Citation Nr: 1544808	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-20 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected type II diabetes mellitus.

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3. Entitlement to service connection for peripheral neuropathy of the right upper extremity.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neuropathy of the lower extremities as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty July 1976 to August 1971.

These matters are before the Board of Veterans Appeals (Board) on appeal from a March 2011and a October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennesee.  

The Board notes that in his July 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The Veteran withdrew his hearing request and the record does not reflect that he has made a further request to reschedule the canceled hearing.  See the June 2015 representative statement.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for peripheral neuropathy of the left upper extremity, entitlement to service connection for peripheral neuropathy of the right upper extremity and whether new and material evidence has been received to reopen a claim for entitlement to service connection for neuropathy of the lower extremities as secondary to service-connected type II diabetes mellitus with erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran's representative that the Veteran wished to withdraw his appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected type II diabetes mellitus; therefore, there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of whether new and material evidence was received for entitlement to service connection for sleep apnea, to include as secondary to service-connected type II diabetes mellitus.  38 U.S.C.A. 	
§§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea, to include as secondary to type II diabetes mellitus was developed for appellate consideration.  In correspondence dated and received in September 2015, the Veteran indicated that he wished to withdraw his appeal as to service connection for sleep apnea; therefore, this issue is withdrawn, and there is no allegation of error of fact or law for appellate consideration on those claim.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.
ORDER

The appeal for whether new and material evidence was received for entitlement to service connection for sleep apnea, to include as secondary to type II diabetes mellitus is dismissed.


REMAND

In a rating decision in October 2013, the RO denied claims of entitlement to service connection for peripheral neuropathy of the left upper extremity, entitlement to service connection for peripheral neuropathy of the right upper extremity and new and material evidence to reopen a claim for entitlement to service connection for neuropathy of the lower extremities as secondary to service-connected type II diabetes mellitus with erectile dysfunction.  In September 2014, the Veteran submitted a notice of disagreement (NOD) as to these issues.  A Statement of the Case (SOC) has not been issued and the Board is required to remand, rather than refer, these issues to the attention of the AOJ.  See 38 C.F.R. § 19.9(c) (2015); Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his attorney, addressing the issues of entitlement to service connection for peripheral neuropathy of the left upper extremity, entitlement to service connection for peripheral neuropathy of the right upper extremity, and whether new and material evidence has be been received to reopen a claim for entitlement to service connection for neuropathy of the lower extremities as secondary to service-connected type II diabetes mellitus with erectile dysfunction.  The Veteran and his attorney must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


